Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 1 of 11 PageID #: 1




  1   David H. Krieger, Esq.
      Nevada Bar No. 9086
  2   KRIEGER LAW GROUP LLC
      HENDERSON OFFICE
  3
      2850 W. Horizon Ridge Parkway, Suite 200
  4   Henderson, Nevada 89052
      Phone: (702) 848-3855
  5   Email: dkrieger@kriegerlawgroup.com
  6
      Miles N. Clark, Esq.
  7   Nevada Bar No. 13848
      Shaina R. Plaksin, Esq.
  8   Nevada Bar No. 13935
      KNEPPER & CLARK LLC
  9
      5510 S. Fort Apache Rd, Suite 30
 10   Las Vegas, NV 89148-7700
      Phone: (702) 856-7430
 11   FAX: (702) 447-8048
      Email: miles.clark@knepperclark.com
 12
      Email: shaina.plaksin@knepperclark.com
 13
      Attorneys for Plaintiff
 14
 15
                                UNITED STATES DISTRICT COURT
 16                             SOUTHERN DISTRICT OF INDIANA

 17                                                   :          Civil Action No.: 1:21-cv-00005
       SUSAN BARNETT,                                 :
 18                                                   :
 19           Plaintiff,                              :          COMPLAINT FOR DAMAGES
       v.                                             :          PURSUANT TO THE FAIR
 20                                                   :          CREDIT REPORTING ACT, 15
       QUORUM FEDERAL CREDIT UNION,                   :          U.S.C. § 1681, ET SEQ.
 21                                                   :
 22           Defendant.                              :          JURY TRIAL DEMANDED
                                                      :
 23                                                   :
 24
 25
                                     JURISDICTION AND VENUE
 26
      1.     This Court has federal question jurisdiction because this case arises out of violations of
 27
             federal law. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331.
 28

                                                    -1-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 2 of 11 PageID #: 2




  1   2.   This action arises from violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681–

  2        1681x (“FCRA”).
  3
      3.   Venue is proper in the United States District Court for the Southern District of Indiana
  4
           pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Bartholomew County,
  5
           the State of Indiana and because Defendant is subject to personal jurisdiction in
  6
  7        Bartholomew County, State of Indiana as they conduct business there. Venue is also

  8        proper because the conduct giving rise to this action occurred in Indiana. 28 U.S.C.
  9
           § 1391(b)(2).
 10
                                               PARTIES
 11
      4.   Plaintiff Susan Barnett (“Plaintiff”) is a natural person residing in Bartholomew County,
 12
 13        State of Indiana. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C.

 14        § 1681a(c).
 15
      5.   Defendant Quorum Federal Credit Union (“Quorum”) is headquartered in Purchase, NY,
 16
           doing business in the State of Indiana.        Quorum is a furnisher of information as
 17
           contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary course of
 18
 19        business furnishes information to a consumer credit reporting agency.

 20   6.   Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all
 21        agents, employees, officers, members, directors, heirs, successors, assigns, principals,
 22
           trustees, sureties, subrogees, representatives, and insurers of Defendant.
 23
                         FACTUAL ALLEGATIONS – FCRA VIOLATIONS
 24
 25                                   GENERAL ALLEGATIONS

 26   7.   The United States Congress has found the banking system is dependent upon fair and
 27        accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
 28

                                                    -2-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 3 of 11 PageID #: 3




  1         banking system, and unfair credit reporting methods undermine the public confidence,

  2         which is essential to the continued functioning of the banking system. Congress enacted
  3
            the FCRA to insure fair and accurate reporting, promote efficiency in the banking system,
  4
            and protect consumer privacy. The FCRA seeks to ensure consumer reporting agencies
  5
            exercise their grave responsibilities with fairness, impartiality, and a respect for the
  6
  7         consumer’s right to privacy because consumer reporting agencies have assumed such a

  8         vital role in assembling and evaluating consumer credit and other information on
  9
            consumers.
 10
      8.    The FCRA protects consumers through a tightly wound set of procedural protections from
 11
            the material risk of harms that otherwise flow from inaccurate reporting. Thus, through
 12
 13         the FCRA, Congress struck a balance between the credit industry’s desire to base credit

 14         decisions on accurate information, and consumers’ substantive right to protection from
 15
            damage to reputation, shame, mortification, and the emotional distress that naturally
 16
            follows from inaccurate reporting of a consumer’s fidelity to his or her financial
 17
            obligations.
 18
 19   9.    On March 20, 2019, Plaintiff filed for Chapter 7 Bankruptcy in the United States

 20         Bankruptcy Court for the Southern District of Indiana pursuant to 11 U.S.C. § 701 et seq.
 21         Plaintiff’s case was assigned Case Number 19-01735-JJG (the “Chapter 7” or
 22
            “Bankruptcy”). BK ECF No. 1.
 23
      10.   Upon information and belief, Defendant Quorum or its predecessor-in-interest received
 24
 25         notice of the Bankruptcy.

 26   11.   On June 25, 2019, Plaintiff obtained an Order of Discharge in her Chapter 7 Bankruptcy
 27         case. BK ECF No. 12.
 28

                                                   -3-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 4 of 11 PageID #: 4




  1   12.    Furthering the FCRA’s goal of accuracy, a consumer may dispute the accuracy or

  2          completeness any item of information appearing in their file. 15 U.S.C. § 1681i(a). Once
  3
             notified of a dispute, a consumer reporting agency (“CRA”) must notify the source or
  4
             furnisher of information, who must in turn conduct an investigation of the disputed item
  5
             pursuant to Section1 1681s-2(b).
  6
  7   13.    Upon receipt of a notice pursuant to 15 U.S.C. § 1681i(a)(2), the furnisher of the

  8          information must review all relevant information provided by the credit reporting agency
  9
             (“CRA”). 15 U.S.C. § 1681s-2(b)(1)(B).
 10
      14.    The furnisher must timely report the results of the investigation to the CRA, which in turn
 11
             must timely notify the disputing consumer regarding the results of the reinvestigation. See
 12
 13          15 U.S.C. §§ 1681s-2(b)(1)(C), 1681i(a)(6).

 14   15.    If the furnisher’s investigation yields results that the information disputed by the consumer
 15
             is incomplete or inaccurate, then the furnisher must report those results to all other CRAs.
 16
             15 U.S.C. § 1681s-2(b)(1)(D).
 17
      16.    Additionally, Defendant’s conduct described herein also failed to comply with the
 18
 19          Consumer Data Industry Association’s (“CDIA’s”) Metro 2 reporting standards (“Metro

 20          2”), which provides guidance for credit reporting and FCRA compliance.
 21   17.    The CDIA publishes the Metro 2 reporting standards to assist furnishers (like Defendant)
 22
             with their compliance requirements under the FCRA.
 23
      18.    A furnisher’s failure to follow industry reporting guidelines may establish materially
 24
 25          misleading reporting where (1) the furnisher adopts the standard, (2) the furnisher deviated

 26          from the standard, and (3) this “deviation might adversely affect credit decisions—in other
 27
 28
       1
         Unless otherwise noted, herein, all references to “Section,” are to the sections or subsections
      of United States Code Chapter 15.

                                                      -4-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 5 of 11 PageID #: 5




  1         words, that entit[ies] would have expected [the defendant furnisher] to report in

  2         compliance with the [CRRG] guidelines.” Nissou-Rabban v. Capital One Bank (USA),
  3
            No. 15-cv-1675 JLS (DHB), 2016 WL 4508241, at *5 (S.D. Cal. June 6, 2016) (citations
  4
            and quotations omitted). See also Wylie v. TransUnion, LLC, No. 16-cv-102, 2017 WL
  5
            835205, at *5-7 (W.D. Pa. Mar. 2, 2017).
  6
  7   19.   On information and belief, Defendant herein adopted the Metro 2 reporting standards and

  8         at all times relevant implemented the Metro 2 format as an integral aspect of its duties
  9
            under the FCRA to have in place adequate and reasonable policies and procedures to
 10
            handle investigations of disputed information.
 11
      20.   The Metro 2 format guidelines provide specific instruction for properly reporting a
 12
 13         secured debt for which a consumer reaffirms in a Chapter 7 bankruptcy. See, e.g., 2017

 14         CDIA Credit Reporting Resource Guide (“2017 Metro 2”), Frequently Asked Question
 15
            (“FAQ”) 27(a), at page 6-17. The instruction provided is: “Account information as it
 16
            applies going forward.” Id.
 17
      21.   Despite the Metro 2 Format’s instructions, Defendant named herein failed to conform to
 18
 19         the Metro 2 Format when reporting on Plaintiff’s accounts after the Bankruptcy, as further

 20         set forth below.
 21   22.   Thus, the incomplete and inaccurate reporting provided to Plaintiff as described herein
 22
            departed from the credit industry’s own reporting standards and was not only inaccurate
 23
            and incomplete, but also materially misleading under the CDIA’s standards as well.
 24
 25   23.   The inaccurate reporting provided to Plaintiff as described herein was not only patently

 26         incorrect, but also materially misleading. See Levine v. JPMorgan Chase & Co., 46 F.
 27         Supp. 3d 871, 875 (E.D. Wis. 2014).
 28

                                                   -5-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 6 of 11 PageID #: 6




  1                                     QUORUM FCRA VIOLATIONS

  2                        Quorum Violates 15 U.S.C. § 1681s-2(b) (Count 1)
  3
      24.    Plaintiff obtained her credit disclosures pursuant to Section 1681g from Trans Union LLC
  4
             (“Trans Union”) and Experian Information Solutions, Inc. (“Experian”) (collectively,
  5
             “Disclosures”), on or about October 15, 2019. Both of these Disclosures included a
  6
  7          tradeline for Quorum partial account no. 51844****, date opened May 2014 (“Quorum

  8          Account”).
  9
      25.    For the both the Trans Union and Experian Disclosures, Quorum inaccurately listed
 10
             February 2019 as 30 days late, March 2019 as 60 days late, April 2019 as 90 days late,
 11
             and May 2019 through August 20192 as “charge off.” Quorum also inaccurately reported
 12
 13          “maximum delinquency of 90 days in 04/2019” on the Trans Union Disclosure. As such,

 14          Quorum failed to report to Trans Union or Experian that Plaintiff’s Quorum Account was
 15
             included and discharged in her Chapter 7 Bankruptcy.
 16
      26.    Pursuant to 15 U.S.C. § 1681i(a)(2), letters dated March 12, 2020, were sent from Plaintiff
 17
             to Trans Union and Experian (the “CRAs”), disputing the reporting of her Quorum
 18
 19          Account tradeline that appeared on both of her Disclosures.

 20   27.    Plaintiff sent her dispute to each CRA, in writing, outlining claimed incorrect and
 21          inaccurate credit information furnished by Quorum. Specifically, a certified, return
 22
             receipt letter was sent to each CRA from Plaintiff (“Dispute Letter(s)”), requesting that
 23
             the inaccurate and incorrect derogatory information be corrected.
 24
 25
 26
 27
 28
      2
       Plaintiff’s Experian Disclosure also showed the payment history for September 2019 as “charge
      off.”

                                                     -6-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 7 of 11 PageID #: 7




  1   28.   Upon information and belief, upon receiving the Dispute Letter, each CRA notified

  2         Quorum of the dispute based on the CRAs’ mandated statutory duty pursuant to 15 U.S.C.
  3
            § 1681i(a)(2).
  4
      29.   Upon receipt of the notice from each CRA, Quorum was required to conduct an
  5
            investigation into this specific account on Plaintiff’s consumer report pursuant to 15
  6
  7         U.S.C. § 1681s-2(b).

  8   30.   Upon information and belief, TransUnion failed to provide Plaintiff with a report of the
  9
            results of its reinvestigation within 45 days of receiving notice of Plaintiff’s dispute.
 10
            However, Plaintiff obtained a new Trans Union Disclosure dated July 10, 2020. Upon
 11
            information and belief, Trans Union updated Plaintiff’s Quorum Account tradeline in
 12
 13         accordance with Quorum’s investigation. However, instead of Quorum correcting the

 14         Quorum Account to show that it had been included and discharged in bankruptcy, it
 15
            merely added additional “charge off” notations to the payment history for September 2019
 16
            through May 2020.
 17
      31.   The inaccuracy wrongly verified by Quorum was patently incorrect. Plaintiff’s Quorum
 18
 19         Account was included and discharged in bankruptcy, which meant all personal liability

 20         was eliminated upon discharge in June 2019. All negative reporting on a discharged
 21         account, such as the “charge off” notations for June 2019 through May 2020, constitutes
 22
            patently incorrect reporting. Additionally, upon Plaintiff’s filing for bankruptcy in March
 23
            2019, all subsequent derogatory reporting should have ceased.
 24
 25   32.   This failure by Quorum also caused Plaintiff’s Trans Union Credit File to include

 26         materially misleading omissions, which in context created misperceptions about the
 27         inclusion and discharge of Plaintiff’s liability on her Quorum Account.
 28

                                                    -7-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 8 of 11 PageID #: 8




  1   33.   Similarly, on May 4, 2020, Plaintiff received a “reinvestigation” report from Experian

  2         (“Experian Reinvestigation”). Experian indicated that it had received the Experian
  3
            Dispute Letter and investigated Plaintiff’s dispute.
  4
      34.   Experian stated on its Reinvestigation as to the Quorum Account: “The company that
  5
            reported the information has certified to Experian that the information is accurate. This
  6
  7         item was not changed as a result of our processing your dispute.” As such, Quorum failed

  8         to correct the inaccuracy that Plaintiff disputed, and the Quorum Account tradeline
  9
            continued to omit that the account had been included and discharged in bankruptcy.
 10
            Further, the Quorum Account tradeline payment history showed several more months of
 11
            “charge off” (May 2019 through March 2020) than the original Experian Disclosure had
 12
 13         reported (May 2019 through September 2019).

 14   35.   The inaccuracy wrongly verified by Quorum was patently incorrect. Plaintiff’s Quorum
 15
            Account was included and discharged in her bankruptcy, which meant all personal liability
 16
            was eliminated upon discharge in June 2019. All negative reporting on a discharged
 17
            account, such as the “charge off” notations for June 2019 through March 2020, constitute
 18
 19         patently incorrect reporting. Additionally, upon Plaintiff’s filing for bankruptcy in March

 20         2019, all subsequent derogatory reporting should have ceased.
 21   36.   This failure by Quorum caused Plaintiff’s Trans Union Credit File to include materially
 22
            misleading omissions, which in context created misperceptions about the inclusion and
 23
            discharge of Plaintiff’s liability on her Quorum Account.
 24
 25   37.   A reasonable investigation by Quorum at any point following either Dispute Letter would

 26         have indicated that Plaintiff’s Quorum Account was included and discharged in her
 27         bankruptcy.
 28

                                                    -8-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 9 of 11 PageID #: 9




  1   38.    Quorum failed to conduct a reasonable investigations as required by 15 U.S.C. § 1681s-

  2          2(b), failed to review all relevant information Plaintiff provided in her Dispute Letters, as
  3
             required by and in violation of 15 U.S.C. § 1681s-2(b), and wrongly continued reporting
  4
             inaccurate information in connection with Plaintiff’s credit reports.
  5
      39.    Moreover, Plaintiff has suffered concrete and imminent harm to her creditworthiness. The
  6
  7          Trans Union Disclosure demonstrated that at least thirty-four non-Trans Union entities

  8          procured Plaintiff’s consumer reports during the two-year period preceding the Trans
  9
             Union Disclosure.3 Similarly, the Experian Disclosure demonstrated that at least thirty-
 10
             eight non-Experian entities procured Plaintiff’s consumer reports during the two-year
 11
             period preceding the Experian Disclosure.4 Moreover, prospective creditors who wished
 12
 13          to make a firm offer of credit or insurance to Plaintiff may have excluded Plaintiff from

 14          lists of consumers who received such offers, or else would have factored the inaccurate
 15
             and confusing information into the terms of any firm offer they decided to extend to
 16
             Plaintiff. Thus, the inclusion of derogatory information presents an imminent, material
 17
             risk of harm that Plaintiff’s creditworthiness has been, and continues to be, damaged.
 18
 19   40.    Plaintiff’s continued efforts to correct Quorum’s erroneous and negative reporting of the

 20          reaffirmed debt by communicating Plaintiff’s disputes with Trans Union and Experian
 21          were fruitless.
 22
      41.    Quorum’s continued inaccurate and negative reporting of the discharged debt in light of
 23
             its knowledge of the actual error was willful. Plaintiff is, accordingly, eligible for
 24
 25          statutory damages.

 26
       3
          This does not include a list of entities who appear to be affiliated with Trans Union, although
 27   Plaintiff does not concede that some or all of these entities would also constitute third parties.
 28
        4
          This does not include a list of entities who appear to be affiliated with Experian, although
      Plaintiff does not concede that some or all of these entities would also constitute third parties.

                                                      -9-
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 10 of 11 PageID #: 10




   1   42.   Also as a result of Quorum’s continued inaccurate and negative reporting, Plaintiff has

   2         suffered actual damages, including without limitation issues regarding credit standing,
   3
             out-of-pocket expenses in challenging Defendant’s inaccurate reporting, damage to
   4
             Plaintiff’s creditworthiness, and emotional distress. For example, in or about July 2020,
   5
             Plaintiff applied for credit with Eagle Finance Co., but upon information and belief, Eagle
   6
   7         Finance Co. denied her due to Quorum’s inaccurate and incomplete reporting lowering

   8         her credit score.
   9
       43.   By inaccurately reporting account information relating to the reaffirmed debt after notice
  10
             and confirmation of its errors, Quorum failed to take the appropriate measures as required
  11
             under 15 U.S.C. § 1681s-2(b).
  12
  13   44.   Plaintiff has been required to retain counsel to prosecute this action based on this defective

  14         investigation and reinvestigation, and she is entitled to recover reasonable attorney’s fees
  15
             and costs. See 15 U.S.C. §§ 1681n, 1681o.
  16
                                          PRAYER FOR RELIEF
  17
             Plaintiff respectfully requests the Court grant Plaintiff the following relief against
  18
  19   Defendant on Count 1:

  20                             FIRST CAUSE OF ACTION
                      VIOLATION OF THE FAIR CREDIT REPORTING ACT
  21                          15 U.S.C. § 1681 ET SEQ. (FCRA)
  22
       •     an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
  23
       •     award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
  24
  25   •     an award of punitive damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2);

  26
  27
  28

                                                      - 10 -
Case 1:21-cv-00005-JPH-DML Document 1 Filed 01/04/21 Page 11 of 11 PageID #: 11




   1   •       award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C.
   2           § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident of
   3
               negligent noncompliance of the FCRA; and
   4
       •       any other relief the Court may deem just and proper.
   5
   6                                            TRIAL BY JURY
               Pursuant to the Seventh Amendment to the Constitution of the United States of America,
   7
   8   Plaintiff is entitled to, and demands, a trial by jury.

   9   Dated: January 4, 2021
                                                                  Respectfully submitted,
  10
  11                                                              /s/ David H. Krieger, Esq.
                                                                  David H. Krieger, Esq.
  12                                                              KRIEGER LAW GROUP LLC
                                                                  2850 W. Horizon Ridge Parkway, Ste. 200
  13                                                              Henderson, Nevada 89052
  14
                                                                  Miles N. Clark, Esq.
  15                                                              Shaina R. Plaksin, Esq.
                                                                  KNEPPER & CLARK LLC
  16                                                              5510 S. Fort Apache Rd, Suite 30
  17                                                              Las Vegas, NV 89148-7700

  18                                                              Attorneys for Plaintiff
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                         - 11 -
